Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2018

                                      No. 04-17-00644-CV

                          Edgardo BÁEZ and the Báez Law Firm, P.C.,
                                        Appellants

                                                v.

                                      Gilberto VILLEGAS,
                                             Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI02694
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
       Appellants filed their notice of appeal on October 4, 2017, more than five months ago.
The reporter’s record was due on January 3, 2018. See TEX. R. APP. P. 35.1. On January 23,
2018, the court reporter filed a notice of late record and advised this court that Appellants have
not paid the fee to prepare the reporter’s record.
        On January 26, 2018, we ordered Appellants to provide written proof to this court by
February 5, 2018, that (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee, or (2) Appellants are entitled to appeal without paying the reporter’s fee.
We warned Appellants that if they failed to respond within the time provided, they would have to
file a brief with this court by February 26, 2018, and the court would only “consider and decide
those issues or points [raised in Appellants’ brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c).
        On February 6, 2018, Appellants advised this court that they are unable to pay for the
record in full at that time. Appellants asked the court for additional time to secure the funds.
        On February 13, 2018, we granted Appellants’ motion and required Appellants to
“provide written proof to this court by February 26, 2018, that [they have] paid the reporter’s fee
in full” or that Appellants have otherwise made appropriate arrangements with the court reporter
to obtain the reporter’s record. We cautioned Appellants that if they failed to provide written
proof as ordered, their brief would be due on March 19, 2018.
       On March 2, 2018, four days after the response was due, Appellants acknowledged they
have not paid, or made arrangements to pay, the reporter’s fee, and they requested an unspecified
number of additional days “to secure the record.”
        We granted Appellants’ motion and ordered Appellants to provide written proof to this
court by March 16, 2018, that they have made payment arrangements with the court reporter to
obtain the reporter’s record. We warned Appellants that “NO FURTHER EXTENSIONS OF
TIME TO OBTAIN THE REPORTER’S RECORD WILL BE GRANTED.”
        We further warned Appellants that if they “fail[ed] to provide written proof as ordered,
Appellants’ brief will be due on April 16, 2018, and the court will only “consider and decide
those issues or points [raised in Appellant’s brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c).
       Appellants’ March 9, 2018 response does not comply with out March 5, 2018 order. The
response fails to affirmatively state that Appellants have paid for the reporter’s record.
        Appellant’s brief is due on April 16, 2018. The court will only “consider and decide
those issues or points [raised in Appellants’ brief] that do not require a reporter’s record for a
decision.” See id.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court